


109 HR 6306 IH: Northern Border Prosecution

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6306
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Spratt introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committees on the
			 Judiciary,
			 Government Reform,
			 Armed Services, and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enhance the security of the borders of the United
		  States.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Immigration and Border Security
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Securing United States borders
					Sec. 101. Achieving operational control on the
				border.
					Sec. 102. National strategy for border security.
					Sec. 103. Implementation of cross-border security
				agreements.
					Sec. 104. Biometric data enhancements.
					Sec. 105. One face at the border initiative.
					Sec. 106. Secure communication.
					Sec. 107. Border patrol agents.
					Sec. 108. Immigration enforcement agents.
					Sec. 109. Port of entry inspection personnel.
					Sec. 110. Canine detection teams.
					Sec. 111. Secure border initiative financial
				accountability.
					Sec. 112. Border patrol training capacity review.
					Sec. 113. Airspace security mission impact review.
					Sec. 114. Repair of private infrastructure on
				border.
					Sec. 115. Report on progress in tracking travel of Central
				American gangs along international border.
					Sec. 116. Collection of data.
					Sec. 117. Deployment of radiation detection portal equipment at
				United States ports of entry.
					Sec. 118. Sense of Congress regarding the Secure Border
				Initiative.
					Sec. 119. Report regarding enforcement of current employment
				verification laws.
					Title II—Border security cooperation and enforcement
					Sec. 201. Joint strategic plan for United States border
				surveillance and support.
					Sec. 202. Border security on protected land.
					Sec. 203. Border security threat assessment and information
				sharing test and evaluation exercise.
					Sec. 204. Border Security Advisory Committee.
					Sec. 205. Center of excellence for border security.
					Sec. 206. Sense of Congress regarding cooperation with Indian
				Nations.
					Title III—Detention and Removal
					Sec. 301. Enhanced detention capacity.
					Sec. 302. Increase in detention and removal
				officers.
					Sec. 303. Expansion and effective management of detention
				facilities.
					Sec. 304. Enhancing transportation capacity for unlawful
				aliens.
					Sec. 305. Report on financial burden of
				repatriation.
					Sec. 306. Training program.
					Sec. 307. GAO study on deaths in custody.
					Title IV—Effective organization of border security
				agencies
					Sec. 401. Enhanced border security coordination and
				management.
					Sec. 402. Making Our Border Agencies Work.
					Title V—Keeping our Commitment to Ensure Sufficient, Well Trained
				and Well Equipped Personnel at the United States Border 
					Subtitle A—Equipment enhancements to address shortfalls to
				securing United States borders
					Sec. 501. Emergency deployment of United States Border Patrol
				agents.
					Sec. 502. Helicopters and power boats.
					Sec. 503. Motor vehicles.
					Sec. 504. Portable computers.
					Sec. 505. Radio communications.
					Sec. 506. Hand-held global positioning system
				devices.
					Sec. 507. Night vision equipment.
					Sec. 508. Body armor.
					Sec. 509. Weapons.
					Subtitle B—Human capital enhancements to improve the
				recruitment and retention of border security personnel
					Sec. 511. Maximum student loan repayments for United States
				Border Patrol agents.
					Sec. 512. Recruitment and relocation bonuses and retention
				allowances for personnel of the Department of Homeland Security.
					Sec. 513. Law enforcement retirement coverage for inspection
				officers and other employees.
					Sec. 514. Increase United States Border Patrol agent and
				inspector pay.
					Sec. 515. Compensation for training at Federal Law Enforcement
				Training Center.
					Subtitle C—Securing and Facilitating the Movement of Goods and
				Travelers
					Sec. 521. Increase in full time United States Customs and
				Border Protection import specialists.
					Sec. 522. Certifications relating to functions and import
				specialists of United States Custom and Border Protection.
					Sec. 523. Expedited traveler programs.
					Title VI—Alien Smuggling; Northern Border Prosecution; Criminal
				Aliens
					Subtitle A—Alien Smuggling
					Sec. 601. Combating human smuggling.
					Sec. 602. Reestablishment of the United States Border Patrol
				anti-smuggling unit.
					Sec. 603. New nonimmigrant visa classification to enable
				informants to enter the United States and remain temporarily.
					Sec. 604. Adjustment of status when needed to protect
				informants.
					Sec. 605. Rewards program.
					Sec. 606. Outreach program.
					Sec. 607. Establishment of a special task force for
				coordinating and distributing information on fraudulent immigration
				documents.
					Subtitle B—Northern Border Prosecution Initiative
				Reimbursement Act
					Sec. 611. Short title.
					Sec. 612. Northern Border Prosecution Initiative.
					Sec. 613. Authorization of appropriations.
					Subtitle C—Criminal Aliens
					Sec. 621. Removal of criminal aliens.
					Sec. 622. Assistance for States incarcerating undocumented
				aliens charged with certain crimes.
					Sec. 623. Reimbursement of States for indirect costs relating
				to the incarceration of illegal aliens.
					Sec. 624. ICE strategy and staffing assessment.
					Sec. 625. Congressional mandate regarding processing of
				criminal aliens while incarcerated.
					Sec. 626. Increase in prosecutors and immigration judges and
				United States Marshals.
					Subtitle D—Operation Predator
					Sec. 631. Direct funding for Operation Predator.
					Title VII—Fulfilling Funding Commitments Made in the Intelligence
				Reform and Terrorism Prevention Act of 2004
					Sec. 701. Biometric center of excellence.
					Sec. 702. Portal detection systems.
					Sec. 703. Border security technologies for use between ports of
				entry.
					Sec. 704. Immigration security initiative.
					Title VIII—State and Local Law Enforcement Provisions
					Sec. 801. Agreements with State and local law enforcement
				agencies to identify and transfer to Federal custody criminal
				aliens.
					Sec. 802. Improved Federal sharing of immigration
				information.
					Sec. 803. State and local reporting of immigration
				information.
					Sec. 804. DWI and immigration information in the National
				Criminal Information Center.
					Sec. 805. State and local enforcement of Federal immigration
				laws.
					Sec. 806. Detention and deportation of aliens for driving while
				intoxicated (DWI).
					Title IX—Miscellaneous Provisions
					Sec. 901. Location and deportation of criminal
				aliens.
					Sec. 902. Denying admission to foreign government officials of
				countries denying alien return.
					Sec. 903. Border patrol training facility.
					Sec. 904. Sense of Congress.
				
			2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeeThe term appropriate congressional
			 committee has the meaning given it in section 2(2) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101(2)).
			(2)StateThe
			 term State has the meaning given it in section 2(14) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101(14)).
			ISecuring United
			 States borders
			101.Achieving
			 operational control on the border
				(a)In
			 generalThe Secretary of
			 Homeland Security shall take all actions the Secretary determines necessary and
			 appropriate to achieve and maintain operational control over the entire
			 international land and maritime borders of the United States, to include the
			 following—
					(1)systematic surveillance of the
			 international land and maritime borders of the United States through more
			 effective use of personnel and technology, such as unmanned aerial vehicles,
			 ground-based sensors, satellites, radar coverage, and cameras;
					(2)physical
			 infrastructure enhancements to prevent unlawful entry by aliens into the United
			 States and facilitate access to the international land and maritime borders by
			 United States Customs and Border Protection, such as additional checkpoints,
			 all weather access roads, and vehicle barriers; and
					(3)increasing
			 deployment of United States Customs and Border Protection personnel to areas
			 along the international land and maritime borders of the United States where
			 there are high levels of unlawful entry by aliens and other areas likely to be
			 impacted by such increased deployment.
					(b)Operational
			 control definedIn this section, the term operational
			 control means the prevention of the entry into the United States of
			 terrorists, other unlawful aliens, instruments of terrorism, narcotics, and
			 other contraband.
				(c)Deployment of
			 surveillance systems along U.S-Mexico border
					(1)PlanNot later than September 30, 2007, the
			 Secretary of Homeland Security shall develop a comprehensive plan to fully
			 deploy technological surveillance systems along the U.S.-Mexico border.
			 Surveillance systems included in the deployment plan must—
						(A)Ensure continuous monitoring of every mile
			 of the U.S-Mexico border; and
						(B)to the extent
			 practicable, be fully interoperable with existing surveillance systems, such as
			 the Integrated Surveillance Intelligence Systems already in use by the
			 Department of Homeland Security.
						(2)Additional
			 elementsAdditionally, the deployment plan should include, but
			 not be limited to, the following elements:
						(A)A description of
			 the specific technology to be deployed.
						(B)An assessment of
			 the success of existing technologies to determine if one technology is better
			 than another, or whether there is a way to combine the capabilities of various
			 detection devices into a single device.
						(C)A description of
			 the technological features of surveillance systems allowing for compatibility,
			 if practicable, with existing surveillance technologies.
						(D)A description of
			 how the U.S. Border Patrol is working, or will work, with the Directorate of
			 Science and Technology to analyze high altitude monitoring technologies (such
			 as unmanned aerial vehicles and tethered aerostat radar systems) for use with
			 land-based monitoring technologies.
						(E)A description of how radiation portal
			 monitors will be deployed to ports of entry along the U.S.-Mexico border, and
			 other border locations.
						(F)A description of how K-9 detection units
			 will be increased along the U.S.-Mexico border.
						(G)A description of
			 how surveillance technology will provide for continuous monitoring of the
			 border.
						(H)The identification
			 of any obstacles that may impede full implementation of the deployment
			 plan.
						(I)A detailed
			 estimate of all costs associated with the implementation of the deployment
			 plan.
						(3)DeploymentNot
			 later than September 30, 2008, the Secretary of Homeland Security shall fully
			 implement the plan described in subsection (a).
					(4)ReportNot
			 later than September 30, 2007, the Secretary of Homeland Security shall submit
			 the plan described in subsection (a) to the appropriate congressional committee
			 (as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C.
			 101)).
					(5)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $200,000,000 for each of fiscal years 2007 and 2008, and such
			 sums as may be necessary for each succeeding fiscal year.
					102.National
			 strategy for border security
				(a)Surveillance
			 planNot later than six
			 months after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit to the appropriate congressional committees a
			 comprehensive plan for the systematic surveillance of the international land
			 and maritime borders of the United States. The plan shall include the
			 following:
					(1)An assessment of
			 existing technologies employed on such borders.
					(2)A
			 description of whether and how new surveillance technologies will be compatible
			 with existing surveillance technologies.
					(3)A
			 description of how the United States Customs and Border Protection is working,
			 or is expected to work, with the Directorate of Science and Technology of the
			 Department of Homeland Security to identify and test surveillance
			 technology.
					(4)A
			 description of the specific surveillance technology to be deployed.
					(5)The identification
			 of any obstacles that may impede full implementation of such deployment.
					(6)A
			 detailed estimate of all costs associated with the implementation of such
			 deployment and continued maintenance of such technologies.
					(7)A
			 description of how the Department of Homeland Security is working with the
			 Federal Aviation Administration on safety and airspace control issues
			 associated with the use of unmanned aerial vehicles in the National Airspace
			 System.
					(b)National Strategy
			 for Border SecurityNot later
			 than one year after the date of the enactment of this Act, the Secretary of
			 Homeland Security, in consultation with the heads of other appropriate Federal
			 agencies, shall submit to the appropriate congressional committees a National
			 Strategy for Border Security to achieve operational control over all ports of
			 entry into the United States and the international land and maritime borders of
			 the United States. The Secretary shall update the Strategy as needed and shall
			 submit to the Committee, not later than 30 days after each such update, the
			 updated Strategy. The National Strategy for Border Security shall include the
			 following:
					(1)The implementation timeline for the
			 surveillance plan described in subsection (a).
					(2)An
			 assessment of the threat posed by terrorists and terrorist groups that may try
			 to infiltrate the United States at points along the international land and
			 maritime borders of the United States.
					(3)A risk assessment of all ports of entry to
			 the United States and all portions of the international land and maritime
			 borders of the United States with respect to—
						(A)preventing the
			 entry of terrorists, other unlawful aliens, instruments of terrorism,
			 narcotics, and other contraband into the United States; and
						(B)protecting
			 critical infrastructure at or near such ports of entry or borders.
						(4)An
			 assessment of the most appropriate, practical, and cost-effective means of
			 defending the international land and maritime borders of the United States
			 against threats to security and illegal transit, including intelligence
			 capacities, technology, equipment, personnel, and training needed to address
			 security vulnerabilities.
					(5)An
			 assessment of staffing needs for all border security functions, taking into
			 account threat and vulnerability information pertaining to the borders and the
			 impact of new security programs, policies, and technologies.
					(6)A
			 description of the border security roles and missions of Federal, State,
			 regional, local, and tribal authorities, and recommendations with respect to
			 how the Department of Homeland Security can improve coordination with such
			 authorities, to enable border security enforcement to be carried out in an
			 efficient and effective manner.
					(7)A prioritization of research and
			 development objectives to enhance the security of the international land and
			 maritime borders of the United States.
					(8)A description of ways to ensure that the
			 free flow of legitimate travel and commerce of the United States is not
			 diminished by efforts, activities, and programs aimed at securing the
			 international land and maritime borders of the United States.
					(9)An assessment of additional detention
			 facilities and bed space needed to detain unlawful aliens apprehended at United
			 States ports of entry or along the international land borders of the United
			 States in accordance with the National Strategy for Border Security required
			 under this subsection.
					(10)A description of how the Secretary shall
			 ensure accountability and performance metrics within the appropriate agencies
			 of the Department of Homeland Security responsible for implementing the border
			 security measures determined necessary upon completion of the National Strategy
			 for Border Security.
					(11)A timeline for
			 the implementation of the additional security measures determined necessary as
			 part of the National Strategy for Border Security, including a prioritization
			 of security measures, realistic deadlines for addressing the security and
			 enforcement needs, and resource estimates and allocations.
					(c)ConsultationIn
			 creating the National Strategy for Border Security described in subsection (b),
			 the Secretary shall consult with—
					(1)State, local, and
			 tribal authorities along the international land and maritime borders of the
			 United States; and
					(2)an appropriate
			 cross-section of private sector and nongovernmental organizations with relevant
			 expertise.
					(d)Priority of
			 National StrategyThe
			 National Strategy for Border Security described in subsection (b) shall be the
			 controlling document for security and enforcement efforts related to securing
			 the international land and maritime borders of the United States.
				(e)Immediate
			 actionNothing in this
			 section shall be construed to relieve the Secretary of the responsibility to
			 take all actions necessary and appropriate to achieve and maintain operational
			 control over the entire international land and maritime borders of the United
			 States pursuant to section 101 of this Act or any other provision of
			 law.
				(f)Reporting of
			 implementing legislationAfter submittal of the National Strategy
			 for Border Security described in subsection (b) to the Committee on Homeland
			 Security of the House of Representatives, such Committee shall promptly report
			 to the House legislation authorizing necessary security measures based on its
			 evaluation of the National Strategy for Border Security.
				103.Implementation
			 of cross-border security agreements
				(a)In
			 generalNot later than six
			 months after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit to the appropriate congressional committees a report on
			 the implementation of the cross-border security agreements signed by the United
			 States with Mexico and Canada, including recommendations on improving
			 cooperation with such countries to enhance border security.
				(b)UpdatesThe
			 Secretary shall regularly update the Committee concerning such
			 implementation.
				104.Biometric data
			 enhancementsNot later than
			 October 1, 2007, the Secretary of Homeland Security shall—
				(1)in consultation with the Attorney General,
			 enhance connectivity between the IDENT and IAFIS fingerprint databases to
			 ensure more expeditious data searches; and
				(2)in consultation with the Secretary of
			 State, collect ten fingerprints from each alien required to provide
			 fingerprints during the alien’s initial enrollment in the integrated entry and
			 exit data system described in section 110 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1221 note).
				105.One face at the
			 border initiativeNot later
			 than 90 days after the date of the enactment of this Act, the Secretary of
			 Homeland Security shall submit to Congress a report—
				(1)describing the tangible and quantifiable
			 benefits of the One Face at the Border Initiative established by the Department
			 of Homeland Security;
				(2)identifying goals
			 for and challenges to increased effectiveness of the One Face at the Border
			 Initiative;
				(3)providing a
			 breakdown of the number of inspectors who were—
					(A)personnel of the
			 United States Customs Service before the date of the establishment of the
			 Department of Homeland Security;
					(B)personnel of the
			 Immigration and Naturalization Service before the date of the establishment of
			 the Department;
					(C)personnel of the
			 Department of Agriculture before the date of the establishment of the
			 Department; or
					(D)hired after the
			 date of the establishment of the Department;
					(4)describing the
			 training time provided to each employee on an annual basis for the various
			 training components of the One Face at the Border Initiative; and
				(5)outlining the
			 steps taken by the Department to ensure that expertise is retained with respect
			 to customs, immigration, and agriculture inspection functions under the One
			 Face at the Border Initiative.
				106.Secure
			 communicationThe Secretary of
			 Homeland Security shall, as expeditiously as practicable, develop and implement
			 a plan to ensure clear and secure two-way communication capabilities—
				(1)among all Border
			 Patrol agents conducting operations between ports of entry;
				(2)between Border
			 Patrol agents and their respective Border Patrol stations;
				(3)between Border
			 Patrol agents and residents in remote areas along the international land border
			 who do not have mobile communications, as the Secretary determines necessary;
			 and
				(4)between all
			 appropriate Department of Homeland Security border security agencies and State,
			 local, and tribal law enforcement agencies.
				107.Border patrol
			 agents
				(a)Increase in
			 Border Patrol agentsTo
			 provide the Department of Homeland Security with the resources it needs to
			 carry out its mission and responsibility to secure United States ports of entry
			 and the international land and maritime borders of the United States and the
			 Secretary of Homeland Security shall increase by not less than 3,000 in each of
			 the fiscal years 2007 through 2010 the number of positions for full-time
			 active-duty border patrol agents, subject to the availability of appropriations
			 for such purpose. There are authorized to be appropriated to the Secretary of
			 Homeland Security such funds as may be necessary through fiscal year
			 2010.
				(b)Associated
			 costsThere are authorized to
			 be appropriated to the Secretary of Homeland Security such funds for fiscal
			 years 2007 through 2010 as may be necessary to pay the costs associated
			 with—
					(1)the number of
			 mission or operational support staff needed;
					(2)associated
			 relocation costs;
					(3)required
			 information technology enhancements; and
					(4)costs to train
			 such new hires.
					108.Immigration
			 enforcement agentsThe
			 Secretary of Homeland Security shall increase by not less than 2,000 in each of
			 the fiscal years 2007 through 2010 the number of positions for full-time
			 active-duty immigration enforcement agents, subject to the availability of
			 appropriations for such purpose. There are authorized to be appropriated to the
			 Secretary of Homeland Security such funds as may be necessary through fiscal
			 year 2010.
			109.Port of entry
			 inspection personnelThere are
			 authorized to be appropriated to the Secretary of Homeland Security—
				(1)$107,000,000 for fiscal year 2007 to hire
			 400 Customs and Border Protection Officers above the number of such positions
			 for which funds were allotted for fiscal year 2006;
				(2)$154,000,000 for fiscal year 2008 to hire
			 400 Customs and Border Protection Officers above the number of such positions
			 for which funds were allotted for fiscal year 2007;
				(3)$198,000,000 for fiscal year 2009 to hire
			 400 Customs and Border Protection Officers above the number of such positions
			 for which funds were allotted for fiscal year 2008; and
				(4)$242,000,000 for fiscal year 2010 to hire
			 400 Customs and Border Protection Officers above the number of such positions
			 for which funds were allotted for fiscal year 2009.
				110.Canine detection
			 teamsIn each of fiscal years
			 2007 through 2011, the Secretary of Homeland Security shall, subject to the
			 availability of appropriations, increase by not less than 25 percent above the
			 number of such positions for which funds were allotted for the preceding fiscal
			 year the number of trained detection canines for use at United States ports of
			 entry and along the international land and maritime borders of the United
			 States.
			111.Secure border
			 initiative financial accountability
				(a)In
			 generalThe Inspector General
			 of the Department of Homeland Security shall review each contract action
			 related to the Department’s Secure Border Initiative having a value greater
			 than $20,000,000, to determine whether each such action fully complies with
			 applicable cost requirements, performance objectives, program milestones,
			 inclusion of small, minority, and women-owned business, and timelines. The
			 Inspector General shall complete a review under this subsection with respect to
			 a contract action—
					(1)not
			 later than 60 days after the date of the initiation of the action; and
					(2)upon the conclusion
			 of the performance of the contract.
					(b)Report by
			 Inspector GeneralUpon
			 completion of each review described in subsection (a), the Inspector General
			 shall submit to the Secretary of Homeland Security a report containing the
			 findings of the review, including findings regarding any cost overruns,
			 significant delays in contract execution, lack of rigorous departmental
			 contract management, insufficient departmental financial oversight, bundling
			 that limits the ability of small business to compete, or other high risk
			 business practices.
				(c)Report by
			 SecretaryNot later than 30
			 days after the receipt of each report required under subsection (b), the
			 Secretary of Homeland Security shall submit to the appropriate congressional
			 committees a report on the findings of the report by the Inspector General and
			 the steps the Secretary has taken, or plans to take, to address the problems
			 identified in such report.
				(d)Authorization of
			 appropriationsIn addition to
			 amounts that are otherwise authorized to be appropriated to the Office of the
			 Inspector General, an additional amount equal to at least five percent for
			 fiscal year 2007, at least six percent for fiscal year 2008, and at least seven
			 percent for fiscal year 2009 of the overall budget of the Office for each such
			 fiscal year is authorized to be appropriated to the Office to enable the Office
			 to carry out this section.
				112.Border patrol
			 training capacity review
				(a)In
			 generalThe Comptroller
			 General of the United States shall conduct a review of the basic training
			 provided to Border Patrol agents by the Department of Homeland Security to
			 ensure that such training is provided as efficiently and cost-effectively as
			 possible.
				(b)Components of
			 reviewThe review under subsection (a) shall include the
			 following components:
					(1)An evaluation of the length and content of
			 the basic training curriculum provided to new Border Patrol agents by the
			 Federal Law Enforcement Training Center, including a description of how the
			 curriculum has changed since September 11, 2001.
					(2)A review and a detailed breakdown of the
			 costs incurred by United States Customs and Border Protection and the Federal
			 Law Enforcement Training Center to train one new Border Patrol agent.
					(3)A comparison, based on the review and
			 breakdown under paragraph (2) of the costs, effectiveness, scope, and quality,
			 including geographic characteristics, with other similar law enforcement
			 training programs provided by State and local agencies, non-profit
			 organizations, universities, and the private sector.
					(4)An evaluation of whether and how utilizing
			 comparable non-Federal training programs, proficiency testing to streamline
			 training, and long-distance learning programs may affect—
						(A)the
			 cost-effectiveness of increasing the number of Border Patrol agents trained per
			 year and reducing the per agent costs of basic training; and
						(B)the scope and
			 quality of basic training needed to fulfill the mission and duties of a Border
			 Patrol agent.
						113.Airspace
			 security mission impact reviewNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall submit to
			 the Committee on Homeland Security of the House of Representatives a report
			 detailing the impact the airspace security mission in the National Capital
			 Region (in this section referred to as the NCR) will have on the
			 ability of the Department of Homeland Security to protect the international
			 land and maritime borders of the United States. Specifically, the report shall
			 address:
				(1)The specific resources, including
			 personnel, assets, and facilities, devoted or planned to be devoted to the NCR
			 airspace security mission, and from where those resources were obtained or are
			 planned to be obtained.
				(2)An assessment of
			 the impact that diverting resources to support the NCR mission has or is
			 expected to have on the traditional missions in and around the international
			 land and maritime borders of the United States.
				114.Repair of
			 private infrastructure on border
				(a)In
			 generalSubject to the amount appropriated in subsection (d) of
			 this section, the Secretary of Homeland Security shall reimburse property
			 owners for costs associated with repairing damages to the property owners’
			 private infrastructure constructed on a United States Government right-of-way
			 delineating the international land border when such damages are—
					(1)the result of
			 unlawful entry of aliens; and
					(2)confirmed by the
			 appropriate personnel of the Department of Homeland Security and submitted to
			 the Secretary for reimbursement.
					(b)Value of
			 reimbursementsReimbursements for submitted damages as outlined
			 in subsection (a) shall not exceed the value of the private infrastructure
			 prior to damage.
				(c)ReportsNot
			 later than six months after the date of the enactment of this Act and every
			 subsequent six months until the amount appropriated for this section is
			 expended in its entirety, the Secretary of Homeland Security shall submit to
			 the Committee on Homeland Security of the House of Representatives a report
			 that details the expenditures and circumstances in which those expenditures
			 were made pursuant to this section.
				(d)Authorization of
			 appropriationsThere shall be authorized to be appropriated an
			 initial $50,000 for each fiscal year to carry out this section.
				115.Report on
			 progress in tracking travel of Central American gangs along international
			 borderNot later than one year
			 after the date of the enactment of this Act, the Secretary of Homeland Security
			 shall report to the Committee on Homeland Security of the House of
			 Representatives on the progress of the Department of Homeland Security in
			 tracking the travel of Central American gangs across the international land
			 border of the United States and Mexico.
			116.Collection of
			 dataBeginning on October 1,
			 2007, the Secretary of Homeland Security shall annually compile data on the
			 following categories of information:
				(1)The number of unauthorized aliens who
			 require medical care taken into custody by Border Patrol officials.
				(2)The number of
			 unauthorized aliens with serious injuries or medical conditions Border Patrol
			 officials encounter, and refer to local hospitals or other health
			 facilities.
				(3)The number of unauthorized aliens with
			 serious injuries or medical conditions who arrive at United States ports of
			 entry and subsequently are admitted into the United States for emergency
			 medical care, as reported by United States Customs and Border
			 Protection.
				(4)The number of unauthorized aliens described
			 in paragraphs (2) and (3) who subsequently are taken into custody by the
			 Department of Homeland Security after receiving medical treatment.
				117.Deployment of
			 radiation detection portal equipment at United States ports of entry
				(a)DeploymentNot later than one year after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall deploy
			 radiation portal monitors at all United States ports of entry and facilities as
			 determined by the Secretary to facilitate the screening of all inbound cargo
			 for nuclear and radiological material.
				(b)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit to the Committee on
			 Homeland Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate a report on the Department’s
			 progress toward carrying out the deployment described in subsection (a).
				(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out subsection (a) such
			 sums as may be necessary for each of fiscal years 2007 and 2008.
				118.Sense of
			 Congress regarding the Secure Border InitiativeIt is the sense of Congress that—
				(1)as the Secretary
			 of Homeland Security develops and implements the Secure Border Initiative and
			 other initiatives to strengthen security along the Nation’s borders, the
			 Secretary shall conduct extensive outreach to the private sector, including
			 small, minority-owned, women-owned, and disadvantaged businesses; and
				(2)the
			 Secretary also shall consult with firms that are practitioners of mission
			 effectiveness at the Department of Homeland Security, homeland security
			 business councils, and associations to identify existing and emerging
			 technologies and best practices and business processes, to maximize economies
			 of scale, cost-effectiveness, systems integration, and resource allocation, and
			 to identify the most appropriate contract mechanisms to enhance financial
			 accountability and mission effectiveness of border security programs.
				119.Report
			 regarding enforcement of current employment verification lawsThe Secretary of Homeland Security shall
			 issue a biannual report regarding the Federal employment verification laws that
			 were enacted in 1986, as amended, the efforts of the Department of Homeland
			 Security to sanction employers for knowingly hiring unauthorized workers, and
			 an assessment of the impact of enhanced removal authorities sought by the
			 Department.
			IIBorder security
			 cooperation and enforcement
			201.Joint strategic plan
			 for United States border surveillance and support
				(a)In
			 generalThe Secretary of
			 Homeland Security and the Secretary of Defense shall develop a joint strategic
			 plan to use the authorities provided to the Secretary of Defense under chapter
			 18 of title 10, United States Code, to increase the availability and use of
			 Department of Defense equipment, including unmanned aerial vehicles, tethered
			 aerostat radars, and other surveillance equipment, to assist with the
			 surveillance activities of the Department of Homeland Security conducted at or
			 near the international land and maritime borders of the United States.
				(b)ReportNot later than six months after the date of
			 the enactment of this Act, the Secretary of Homeland Security and the Secretary
			 of Defense shall submit to Congress a report containing—
					(1)a description of the use of Department of
			 Defense equipment to assist with the surveillance by the Department of Homeland
			 Security of the international land and maritime borders of the United States;
					(2)the joint
			 strategic plan developed pursuant to subsection (a);
					(3)a
			 description of the types of equipment and other support to be provided by the
			 Department of Defense under the joint strategic plan during the one-year period
			 beginning after submission of the report under this subsection; and
					(4)a
			 description of how the Department of Homeland Security and the Department of
			 Defense are working with the Department of Transportation on safety and
			 airspace control issues associated with the use of unmanned aerial vehicles in
			 the National Airspace System.
					(c)Rule of
			 constructionNothing in this
			 section shall be construed as altering or amending the prohibition on the use
			 of any part of the Army or the Air Force as a posse comitatus under section
			 1385 of title 18, United States Code.
				202.Border security on
			 protected land
				(a)In
			 GeneralThe Secretary of Homeland Security, in consultation with
			 the Secretary of the Interior, shall evaluate border security vulnerabilities
			 on land directly adjacent to the international land border of the United States
			 under the jurisdiction of the Department of the Interior related to the
			 prevention of the entry of terrorists, other unlawful aliens, narcotics, and
			 other contraband into the United States.
				(b)Support for
			 border security needsBased on the evaluation conducted pursuant
			 to subsection (a), the Secretary of Homeland Security shall provide appropriate
			 border security assistance on land directly adjacent to the international land
			 border of the United States under the jurisdiction of the Department of the
			 Interior, its bureaus, and tribal entities.
				203.Border security
			 threat assessment and information sharing test and evaluation
			 exerciseNot later than one
			 year after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall design and carry out a national border security exercise for the
			 purposes of—
				(1)involving
			 officials from Federal, State, territorial, local, tribal, and international
			 governments and representatives from the private sector;
				(2)testing and
			 evaluating the capacity of the United States to anticipate, detect, and disrupt
			 threats to the integrity of United States borders; and
				(3)testing and
			 evaluating the information sharing capability among Federal, State,
			 territorial, local, tribal, and international governments.
				204.Border Security
			 Advisory Committee
				(a)Establishment of
			 CommitteeNot later than one year after the date of the enactment
			 of this Act, the Secretary of Homeland Security shall establish an advisory
			 committee to be known as the Border Security Advisory Committee (in this
			 section referred to as the Committee).
				(b)DutiesThe
			 Committee shall advise the Secretary on issues relating to border security and
			 enforcement along the international land and maritime border of the United
			 States.
				(c)MembershipThe
			 Secretary shall appoint members to the Committee from the following:
					(1)State and local
			 government representatives from States located along the international land and
			 maritime borders of the United States.
					(2)Community
			 representatives from such States.
					(3)Tribal authorities
			 in such States.
					205.Center of excellence
			 for border security
				(a)EstablishmentThe Secretary of Homeland Security shall
			 establish a university-based Center of Excellence for Border Security following
			 the merit-review processes and procedures and other limitations that have been
			 established for selecting and supporting University Programs Centers of
			 Excellence.
				(b)Activities of
			 the CenterThe Center shall prioritize its activities on the
			 basis of risk to address the most significant threats, vulnerabilities, and
			 consequences posed by United States borders and border control systems. The
			 activities shall include the conduct of research, the examination of existing
			 and emerging border security technology and systems, and the provision of
			 education, technical, and analytical assistance for the Department of Homeland
			 Security to effectively secure the borders.
				206.Sense of Congress
			 regarding cooperation with Indian NationsIt is the sense of Congress that—
				(1)the Department of
			 Homeland Security should strive to include as part of a National Strategy for
			 Border Security recommendations on how to enhance Department cooperation with
			 sovereign Indian Nations on securing our borders and preventing terrorist
			 entry, including, specifically, the Department should consider whether a Tribal
			 Smart Border working group is necessary and whether further expansion of
			 cultural sensitivity training, as exists in Arizona with the Tohono O’odham
			 Nation, should be expanded elsewhere; and
				(2)as the Department
			 of Homeland Security develops a National Strategy for Border Security, it
			 should take into account the needs and missions of each agency that has a stake
			 in border security and strive to ensure that these agencies work together
			 cooperatively on issues involving Tribal lands.
				IIIDetention and
			 Removal
			301.Enhanced
			 detention capacityTo avoid a
			 return to the catch and release policy and to address
			 long-standing shortages of available detention beds, and to further authorize
			 the provisions of section 5204 of the Intelligence Reform and Terrorist
			 Prevention Act of 2004 (Public Law 108–458), there are authorized to be
			 appropriated to the Secretary of Homeland Security such sums as may be
			 necessary for each of fiscal years 2007 through 2010 to increase by 25,000 for
			 each fiscal year the number of funded detention bed spaces.
			302.Increase in
			 detention and removal officersThere are authorized to be appropriated to
			 the Secretary of Homeland Security such sums as may be necessary to add 250
			 detention and removal officers for each of fiscal years 2007 through
			 2010.
			303.Expansion and
			 effective management of detention facilitiesSubject to the availability of
			 appropriations, the Secretary of Homeland Security shall fully utilize—
				(1)all available
			 detention facilities operated or contracted by the Department of Homeland
			 Security; and
				(2)all possible
			 options to cost effectively increase available detention capacities, including
			 the use of temporary detention facilities, the use of State and local
			 correctional facilities, private space, and secure alternatives to
			 detention.
				304.Enhancing
			 transportation capacity for unlawful aliens
				(a)In
			 generalThe Secretary of
			 Homeland Security is authorized to enter into contracts with private entities
			 for the purpose of providing secure domestic transport of aliens who are
			 apprehended at or along the international land or maritime borders from the
			 custody of United States Customs and Border Protection to detention facilities
			 and other locations as necessary.
				(b)Criteria for
			 selectionNotwithstanding any
			 other provision of law, to enter into a contract under paragraph (1), a private
			 entity shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may require. The
			 Secretary shall select from such applications those entities which offer, in
			 the determination of the Secretary, the best combination of service, cost, and
			 security.
				305.Report on
			 financial burden of repatriationNot later than October 31 of each year, the
			 Secretary of Homeland Security shall submit to the Secretary of State and
			 Congress a report that details the cost to the Department of Homeland Security
			 of repatriation of unlawful aliens to their countries of nationality or last
			 habitual residence, including details relating to cost per country. The
			 Secretary shall include in each such report the recommendations of the
			 Secretary to more cost effectively repatriate such aliens.
			306.Training
			 programNot later than six
			 months after the date of the enactment of this Act, the Secretary of Homeland
			 Security—
				(1)review and evaluate the training provided
			 to Border Patrol agents and port of entry inspectors regarding the inspection
			 of aliens to determine whether an alien is referred for an interview by an
			 asylum officer for a determination of credible fear;
				(2)based on the
			 review and evaluation described in paragraph (1), take necessary and
			 appropriate measures to ensure consistency in referrals by Border Patrol agents
			 and port of entry inspectors to asylum officers for determinations of credible
			 fear.
				307.GAO study on
			 deaths in custodyThe
			 Comptroller General of the United States, within 6 months after the date of the
			 enactment of this Act, shall submit to Congress a report on the deaths in
			 custody of detainees held on immigration violations by the Secretary of
			 Homeland Security. The report shall include the following information with
			 respect to any such deaths and in connection therewith:
				(1)Whether any crimes
			 were committed by personnel of the Department of Homeland Security.
				(2)Whether any such
			 deaths were caused by negligence or deliberate indifference by such
			 personnel.
				(3)Whether Department
			 practice and procedures were properly followed and obeyed.
				(4)Whether such
			 practice and procedures are sufficient to protect the health and safety of such
			 detainees.
				(5)Whether reports of
			 such deaths were made under the Deaths in Custody Act.
				IVEffective
			 organization of border security agencies
			401.Enhanced border
			 security coordination and managementThe Secretary of Homeland Security shall
			 ensure full coordination of border security efforts among agencies within the
			 Department of Homeland Security, including United States Immigration and
			 Customs Enforcement, United States Customs and Border Protection, and United
			 States Citizenship and Immigration Services, and shall identify and remedy any
			 failure of coordination or integration in a prompt and efficient manner. In
			 particular, the Secretary of Homeland Security shall—
				(1)oversee and ensure the coordinated
			 execution of border security operations and policy;
				(2)establish a
			 mechanism for sharing and coordinating intelligence information and analysis at
			 the headquarters and field office levels pertaining to counter-terrorism,
			 border enforcement, customs and trade, immigration, human smuggling, human
			 trafficking, and other issues of concern to both United States Immigration and
			 Customs Enforcement and United States Customs and Border Protection;
				(3)establish Department of Homeland Security
			 task forces (to include other Federal, State, Tribal and local law enforcement
			 agencies as appropriate) as necessary to better coordinate border enforcement
			 and the disruption and dismantling of criminal organizations engaged in
			 cross-border smuggling, money laundering, and immigration violations;
				(4)enhance coordination between the border
			 security and investigations missions within the Department by requiring that,
			 with respect to cases involving violations of the customs and immigration laws
			 of the United States, United States Customs and Border Protection coordinate
			 with and refer all such cases to United States Immigration and Customs
			 Enforcement;
				(5)examine
			 comprehensively the proper allocation of the Department’s border security
			 related resources, and analyze budget issues on the basis of Department-wide
			 border enforcement goals, plans, and processes;
				(6)establish measures
			 and metrics for determining the effectiveness of coordinated border enforcement
			 efforts; and
				(7)develop and implement a comprehensive plan
			 to protect the northern and southern land borders of the United States and
			 address the different challenges each border faces by—
					(A)coordinating all
			 Federal border security activities;
					(B)improving
			 communications and data sharing capabilities within the Department and with
			 other Federal, State, local, tribal, and foreign law enforcement agencies on
			 matters relating to border security; and
					(C)providing input to
			 relevant bilateral agreements to improve border functions, including ensuring
			 security and promoting trade and tourism.
					402.Making Our
			 Border Agencies Work
				(a)In
			 generalTitle IV of the
			 Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is amended—
					(1)in subtitle A, by
			 amending the heading to read as follows: Bureau of Border Security and
			 Customs;
					(2)by striking
			 section 401 and inserting the following section:
						
							401.Bureau of
				Border Security and Customs
								(a)EstablishmentThere shall be in the Department of
				Homeland Security a Bureau of Border Security and Customs (in this section
				referred to as the Bureau).
								(b)Commissioner
									(1)In
				generalThe head of the Bureau shall be the Commissioner of
				Border Security and Customs (in this section referred to as the
				Commissioner). The Commissioner shall report directly to the
				Secretary.
									(2)AppointmentThe
				Commissioner shall be appointed—
										(A)by the President,
				by and with the advice and consent of the Senate; and
										(B)from individuals
				who have—
											(i)a minimum of ten years professional
				experience in law enforcement; and
											(ii)a minimum of ten years of management
				experience.
											(c)CoordinationAmong
				other duties, the Commissioner shall develop and implement a comprehensive plan
				to protect the northern and southern land borders of the United States and
				address the different challenges each border faces by—
									(1)coordinating all Federal border security
				activities;
									(2)improving
				communications and data sharing capabilities within the Department and with
				other Federal, State, local, tribal, and foreign law enforcement agencies on
				matters relating to border security; and
									(3)providing input to
				relevant bilateral agreements to improve border functions, including ensuring
				security and promoting trade and tourism.
									(d)OrganizationThe Bureau shall include five primary
				divisions. The head of each division shall be an Assistant Commissioner of
				Border Security and Customs who shall be appointed by the Secretary of Homeland
				Security. The five divisions and their responsibilities are as follows:
									(1)Office of
				Immigration EnforcementIt
				shall be the responsibility of the Office of Immigration Enforcement to enforce
				the immigration laws of the United States.
									(2)Office of
				Customs EnforcementIt shall
				be the responsibility of the Office of Customs Enforcement to enforce the
				customs laws of the United States.
									(3)Office of
				InspectionIt shall be the
				responsibility of the Office of Inspection to conduct inspections at official
				United States ports of entry and to maintain specialized immigration, customs,
				and agriculture secondary inspection functions.
									(4)Office of Border
				PatrolIt shall be the responsibility of the Office of Border
				Patrol to secure the international land and maritime borders of the United
				States between ports of entry.
									(5)Office of
				Mission SupportIt shall be
				the responsibility of the Office of Mission Support to provide assistance to
				the Bureau, including all offices of the Bureau, and additional agencies as
				determined appropriate by the Secretary. The Office shall include, at a
				minimum, detention and removal functions, intelligence functions, and air and
				marine support.
									(e)ReorganizationThe
				reorganization authority described in section 872 shall not apply to this
				section.
								;
					(3)in section 402, in
			 the matter preceding paragraph (1), by striking acting through the Under
			 Secretary for Border and Transportation Security, and inserting
			 acting through the Commissioner of Border Security and Customs,;
			 and
					(4)by
			 inserting after section 403 the following new section:
						
							404.TransferThe Bureau of Customs and Border Protection
				and the Bureau of Immigration and Customs Enforcement of the Department of
				Homeland Security, created pursuant to the Reorganization Plan
				Modification for the Department of Homeland Security submitted to
				Congress as required under section 1502, is hereby transferred into the Bureau
				of Border Security and Customs, established pursuant to section
				401.
							.
					(b)Clerical
			 amendmentsThe table of contents of the Homeland Security Act of
			 2002 (6 U.S.C. 101 et seq.) is amended—
					(1)by striking the
			 item related to section 401 and inserting the following item:
						
							
								Sec. 401. Bureau of Border Security and
				Customs.
							
							;
					and
					(2)by inserting after
			 the item relating to section 403 the following new item:
						
							
								Sec. 404.
				Transfer.
							
							.
					(c)Shadow Wolves
			 transfer
					(1)Transfer of
			 existing unitIn conjunction
			 with the creation of the Bureau of Border Security and Customs under section
			 401 of the Homeland Security Act of 2002, as amended by section 201(a) of this
			 Act, the Secretary of Homeland Security shall transfer to United States
			 Immigration and Customs Enforcement all functions (including the personnel,
			 assets, and liabilities attributable to such functions) of the Customs Patrol
			 Officers unit operating on the Tohono O’odham Indian reservation (commonly
			 known as the Shadow Wolves unit).
					(2)Establishment of
			 new unitsThe Secretary is
			 authorized to establish Shadow Wolves units within both the Office of
			 Immigration Enforcement and Office of Customs Enforcement in the Bureau of
			 Border Security and Customs.
					(3)DutiesThe Customs Patrol Officer unit transferred
			 pursuant to paragraph (1), and additional units established pursuant to
			 paragraph (2), shall operate on Indian lands by preventing the entry of
			 terrorists, other unlawful aliens, instruments of terrorism, narcotics, and
			 other contraband into the United States.
					(4)Basic pay for
			 journeyman officersA Customs
			 Patrol Officer in a unit described in this subsection shall receive equivalent
			 pay as a special agent with similar competencies within United States
			 Immigration and Customs Enforcement pursuant to the Department of Homeland
			 Security’s Human Resources Management System established under section 841 of
			 the Homeland Security Act (6 U.S.C. 411).
					(5)SupervisorsThe Shadow Wolves unit created within the
			 Office of Immigration Enforcement shall be supervised by a Chief Immigration
			 Patrol Officer. The Shadow Wolves unit created within the Office of Customs
			 Enforcement shall be supervised by a Chief Customs Patrol Officer. Each such
			 Officer shall have the same rank as a resident agent-in-charge of the Office of
			 Investigations within United States Immigration and Customs Enforcement.
					(d)Technical and
			 conforming amendments to the Homeland Security Act of 2002
					(1)Transportation
			 Security AdministrationSection 424(a) of the Homeland Security
			 Act of 2002 (6 U.S.C. 234(a)) is amended by striking under the Under
			 Secretary for Border Transportation and Security.
					(2)Office for
			 Domestic PreparednessSection 430 of such Act (6 U.S.C. 238) is
			 amended—
						(A)in subsection (a),
			 by striking The Office for Domestic Preparedness shall be within the
			 Directorate of Border and Transportation Security. and inserting
			 There shall be in the Department an Office for Domestic
			 Preparedness.; and
						(B)in subsection (b),
			 in the second sentence, by striking Under Secretary for Border and
			 Transportation Security and inserting Secretary of Homeland
			 Security.
						(3)Bureau of Border
			 SecurityThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended—
						(A)in section 402 (6
			 U.S.C. 202)—
							(i)in
			 the matter preceding paragraph (1), by striking , acting through the
			 Under Secretary for Border and Transportation Security,;
							(ii)by
			 redesignating paragraph (8) as paragraph (9); and
							(iii)by
			 inserting after paragraph (7) the following new paragraph:
								
									(8)Administering the program to collect
				information relating to nonimmigrant foreign students and other exchange
				program participants described in section 641 of the Illegal Immigration Reform
				and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372), including the Student
				and Exchange Visitor Information System established under that section, and
				using such information to carry out the enforcement functions of the
				Bureau.
									;
							(B)by inserting after
			 section 404 (as added by section 102(a)(4) of this Act) the following new
			 sections:
							
								405.Chief of
				Immigration Policy and Strategy
									(a)In
				generalThere shall be a
				position of Chief of Immigration Policy and Strategy for the Bureau of Border
				Security and Customs.
									(b)FunctionsIn consultation with Bureau of Border
				Security and Customs personnel in local offices, the Chief of Immigration
				Policy and Strategy shall be responsible for—
										(1)making policy recommendations and
				performing policy research and analysis on immigration enforcement issues;
				and
										(2)coordinating immigration policy issues with
				the Chief of Policy and Strategy for the Bureau of Citizenship and Immigration
				Services (established under subtitle E), as appropriate.
										406.Immigration
				legal advisorThere shall be a
				principal immigration legal advisor to the Commissioner of the Bureau of Border
				Security and Customs. The immigration legal advisor shall provide specialized
				legal advice to the Commissioner of the Bureau of Border Security and Customs
				and shall represent the Bureau in all exclusion, deportation, and removal
				proceedings before the Executive Office for Immigration
				Review.
								;
				and
						(C)by striking section 442 (6 U.S.C. 252) and
			 redesignating sections 443 through 446 as sections 442 through 445,
			 respectively.
						(4)Conforming
			 amendments
						(A)Bureau of Border
			 Security and CustomsEach of the following sections of the
			 Homeland Security Act of 2002 is amended by inserting and
			 Customs after Border Security each place it
			 appears:
							(i)Section 442, as
			 redesignated by subsection (c)(3).
							(ii)Section 443, as
			 redesignated by subsection (c)(3).
							(iii)Section 444, as
			 redesignated by subsection (c)(3).
							(iv)Section 451 (6 U.S.C. 271).
							(v)Section 459 (6 U.S.C. 276).
							(vi)Section 462 (6 U.S.C. 279).
							(vii)Section 471 (6 U.S.C. 291).
							(viii)Section 472 (6 U.S.C. 292).
							(ix)Section 474 (6 U.S.C. 294).
							(x)Section 475 (6 U.S.C. 295).
							(xi)Section 476 (6 U.S.C. 296).
							(xii)Section 477 (6 U.S.C. 297).
							(B)Commissioner of
			 the Bureau of Border Security and CustomsThe Homeland Security
			 Act of 2002 is amended—
							(i)in section 442, as redesignated by
			 subsection (c)(3), in the matter preceding paragraph (1), by striking
			 Under Secretary for Border and Transportation Security and
			 inserting Commissioner of Border Security and Customs;
							(ii)in section 443, as redesignated by
			 subsection (c)(3), by striking Under Secretary for Border and
			 Transportation Security and inserting Commissioner of Border
			 Security and Customs;
							(iii)in section 451(a)(2)(C) (6 U.S.C.
			 271(a)(2)(C)), by striking Assistant Secretary and inserting
			 Commissioner;
							(iv)in section 459(c) (6 U.S.C. 276(c)), by
			 striking Assistant Secretary and inserting
			 Commissioner; and
							(v)in section 462(b)(2)(A) (6 U.S.C.
			 279(b)(2)(A)), by striking Assistant Secretary and inserting
			 Commissioner.
							(5)ReferenceAny reference to the Bureau of Border
			 Security in any other Federal law, Executive order, rule, regulation, or
			 delegation of authority, or any document of or pertaining to the Bureau is
			 deemed to refer to the Bureau of Border Security and Customs.
					(6)Clerical
			 amendmentsThe table of
			 contents of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is
			 amended—
						(A)by inserting after
			 the item relating to section 404 (as added by section 102(b)(2) of this Act)
			 the following new items:
							
								
									Sec. 405. Chief of Policy and
				Strategy.
									Sec. 406. Legal
				advisor.
								
								;
						(B)by striking the
			 item related to section 442; and
						(C)by redesignating the items relating to
			 sections 443 through 446 as items relating to sections 442 through 445,
			 respectively.
						VKeeping our
			 Commitment to Ensure Sufficient, Well Trained and Well Equipped Personnel at
			 the United States Border 
			AEquipment
			 enhancements to address shortfalls to securing United States borders
				501.Emergency
			 deployment of United States Border Patrol agents
					(a)In
			 generalIf the Governor of a
			 State on an international border of the United States declares an international
			 border security emergency and requests additional United States Border Patrol
			 agents from the Secretary of Homeland Security, the Secretary is authorized,
			 subject to subsections (b) and (c), to provide the State with up to 1,000
			 additional United States Border Patrol agents for the purpose of patrolling and
			 defending the international border, in order to prevent individuals from
			 crossing the international border and entering the United States at any
			 location other than an authorized port of entry.
					(b)ConsultationThe Secretary of Homeland Security shall
			 consult with the President upon receipt of a request under subsection (a), and
			 shall grant it to the extent that providing the requested assistance will not
			 significantly impair the Department of Homeland Security’s ability to provide
			 border security for any other State.
					(c)Collective
			 bargainingEmergency deployments under this section shall be made
			 in conformance with all collective bargaining agreements and
			 obligations.
					502.Helicopters and
			 power boats
					(a)In
			 generalThe Secretary of
			 Homeland Security shall increase by not less than 100 the number of United
			 States Border Patrol helicopters, and shall increase by not less than 250 the
			 number of United States Border Patrol power boats. The Secretary of Homeland
			 Security shall ensure that appropriate types of helicopters are procured for
			 the various missions being performed. The Secretary of Homeland Security also
			 shall ensure that the types of power boats that are procured are appropriate
			 for both the waterways in which they are used and the mission
			 requirements.
					(b)Use and
			 trainingThe Secretary of
			 Homeland Security shall establish an overall policy on how the helicopters and
			 power boats described in subsection (a) will be used and implement training
			 programs for the agents who use them, including safe operating procedures and
			 rescue operations.
					503.Motor
			 vehiclesThe Secretary of
			 Homeland Security shall establish a fleet of motor vehicles appropriate for use
			 by the United States Border Patrol that will permit a ratio of at least one
			 police-type vehicle per every 3 United States Border Patrol agents.
			 Additionally, the Secretary of Homeland Security shall ensure that there are
			 sufficient numbers and types of other motor vehicles to support the mission of
			 the United States Border Patrol. All vehicles will be chosen on the basis of
			 appropriateness for use by the United States Border Patrol, and each vehicle
			 shall have a “panic button” and a global positioning system device that is
			 activated solely in emergency situations for the purpose of tracking the
			 location of an agent in distress. The police-type vehicles shall be replaced at
			 least every 3 years.
				504.Portable
			 computersThe Secretary of
			 Homeland Security shall ensure that each police-type motor vehicle in the fleet
			 of the United States Border Patrol is equipped with a portable computer with
			 access to all necessary law enforcement databases and otherwise suited to the
			 unique operational requirements of the United States Border Patrol.
				505.Radio
			 communicationsThe Secretary
			 of Homeland Security shall augment the existing radio communications system so
			 all Federal law enforcement personnel working in every area in which United
			 States Border Patrol operations are conducted have clear and encrypted two-way
			 radio communication capabilities at all times.
				506.Hand-held
			 global positioning system devicesThe Secretary of Homeland Security shall
			 ensure that each United States Border Patrol agent is issued, when on patrol, a
			 state-of-the-art hand-held global positioning system device for navigational
			 purposes.
				507.Night vision
			 equipmentThe Secretary of
			 Homeland Security shall ensure that sufficient quantities of state-of-the-art
			 night vision equipment are procured and regularly maintained to enable each
			 United States Border Patrol agent patrolling during the hours of darkness to be
			 equipped with a portable night vision device.
				508.Body
			 armorThe Secretary of
			 Homeland Security shall ensure that every United States Border Patrol agent is
			 issued high-quality body armor that is appropriate for the climate and risks
			 faced by the individual officer. Each officer shall be allowed to select from
			 among a variety of approved brands and styles. All body armor shall be replaced
			 at least once every five years.
				509.WeaponsThe Secretary of Homeland Security shall
			 ensure that United States Border Patrol agents are equipped with weapons that
			 are reliable and effective to protect themselves, their fellow officers, and
			 innocent third parties from the threats posed by armed criminals. In addition,
			 the Secretary shall ensure that the policies of the Department of Homeland
			 Security allow all such officers to carry weapons selected from a Department
			 approved list that are suited to the potential threats that such officers
			 face.
				BHuman capital
			 enhancements to improve the recruitment and retention of border security
			 personnel
				511.Maximum student
			 loan repayments for United States Border Patrol agentsSection 5379(b) of title 5, United States
			 Code, is amended by adding at the end the following:
					
						(4)In the case of an
				employee (otherwise eligible for benefits under this section) who is serving as
				a full-time active-duty United States Border Patrol agent within the Department
				of Homeland Security—
							(A)paragraph (2)(A)
				shall be applied by substituting $20,000 for
				$10,000; and
							(B)paragraph (2)(B)
				shall be applied by substituting $80,000 for
				$60,000.
							.
				512.Recruitment and
			 relocation bonuses and retention allowances for personnel of the Department of
			 Homeland SecurityThe
			 Secretary of Homeland Security shall ensure that the authority to pay
			 recruitment and relocation bonuses under section 5753 of title 5, United States
			 Code, the authority to pay retention bonuses under section 5754 of such title,
			 and any other similar authorities available under any other provision of law,
			 rule, or regulation, are exercised to the fullest extent allowable in order to
			 encourage service in the Department of Homeland Security.
				513.Law enforcement
			 retirement coverage for inspection officers and other employees
					(a)Amendments
						(1)Federal
			 Employees’ Retirement System
							(A)Paragraph (17) of
			 section 8401 of title 5, United States Code, is amended by striking
			 and at the end of subparagraph (C), and by adding at the end the
			 following:
								
									(E)an employee (not
				otherwise covered by this paragraph)—
										(i)the duties of
				whose position include the investigation or apprehension of individuals
				suspected or convicted of offenses against the criminal laws of the United
				States; and
										(ii)who is authorized
				to carry a firearm; and
										(F)an employee of the
				Internal Revenue Service, the duties of whose position are primarily the
				collection of delinquent taxes and the securing of delinquent
				returns;
									.
							(B)Conforming
			 amendmentSection 8401(17)(C) of title 5, United States Code, is
			 amended by striking (A) and (B) and inserting (A), (B),
			 (E), and (F).
							(2)Civil Service
			 Retirement SystemParagraph (20) of section 8331 of title 5,
			 United States Code, is amended by inserting after position. (in
			 the matter before subparagraph (A)) the following: For the purpose of
			 this paragraph, the employees described in the preceding provision of this
			 paragraph (in the matter before including) shall be considered
			 to include an employee, not otherwise covered by this paragraph, who satisfies
			 clauses (i) and (ii) of section 8401(17)(E) and an employee of the Internal
			 Revenue Service the duties of whose position are as described in section
			 8401(17)(F)..
						(3)Effective
			 dateExcept as provided in subsection (b), the amendments made by
			 this subsection shall take effect on the date of the enactment of this Act, and
			 shall apply only in the case of any individual first appointed (or seeking to
			 be first appointed) as a law enforcement officer (within the meaning of those
			 amendments) on or after such date.
						(b)Treatment of
			 service performed by incumbents
						(1)Law enforcement
			 officer and service described
							(A)Law enforcement
			 officerAny reference to a law enforcement officer described in
			 this paragraph refers to an individual who satisfies the requirements of
			 section 8331(20) or 8401(17) of title 5, United States Code (relating to the
			 definition of a law enforcement officer) by virtue of the amendments made by
			 subsection (a).
							(B)ServiceAny
			 reference to service described in this paragraph refers to service performed as
			 a law enforcement officer (as described in this paragraph).
							(2)Incumbent
			 definedFor purposes of this subsection, the term
			 incumbent means an individual who—
							(A)is first appointed
			 as a law enforcement officer (as described in paragraph (1)) before the date of
			 the enactment of this Act; and
							(B)is serving as such
			 a law enforcement officer on such date.
							(3)Treatment of
			 service performed by incumbents
							(A)In
			 generalService described in paragraph (1) which is performed by
			 an incumbent on or after the date of the enactment of this Act shall, for all
			 purposes (other than those to which subparagraph (B) pertains), be treated as
			 service performed as a law enforcement officer (within the meaning of section
			 8331(20) or 8401(17) of title 5, United States Code, as appropriate),
			 irrespective of how such service is treated under subparagraph (B).
							(B)RetirementService
			 described in paragraph (1) which is performed by an incumbent before, on, or
			 after the date of the enactment of this Act shall, for purposes of subchapter
			 III of chapter 83 and chapter 84 of title 5, United States Code, be treated as
			 service performed as a law enforcement officer (within the meaning of section
			 8331(20) or 8401(17), as appropriate), but only if an appropriate written
			 election is submitted to the Office of Personnel Management within 5 years
			 after the date of the enactment of this Act or before separation from
			 Government service, whichever is earlier.
							(4)Individual
			 contributions for prior service
							(A)In
			 generalAn individual who makes an election under paragraph
			 (3)(B) may, with respect to prior service performed by such individual,
			 contribute to the Civil Service Retirement and Disability Fund the difference
			 between the individual contributions that were actually made for such service
			 and the individual contributions that should have been made for such service if
			 the amendments made by subsection (a) had then been in effect.
							(B)Effect of not
			 contributingIf no part of or less than the full amount required
			 under subparagraph (A) is paid, all prior service of the incumbent shall remain
			 fully creditable as law enforcement officer service, but the resulting annuity
			 shall be reduced in a manner similar to that described in section 8334(d)(2) of
			 title 5, United States Code, to the extent necessary to make up the amount
			 unpaid.
							(C)Prior service
			 definedFor purposes of this subsection, the term prior
			 service means, with respect to any individual who makes an election
			 under paragraph (3)(B), service (described in paragraph (1)) performed by such
			 individual before the date as of which appropriate retirement deductions begin
			 to be made in accordance with such election.
							(5)Government
			 contributions for prior service
							(A)In
			 generalIf an incumbent makes an election under paragraph (3)(B),
			 the agency in or under which that individual was serving at the time of any
			 prior service (referred to in paragraph (4)) shall remit to the Office of
			 Personnel Management, for deposit in the Treasury of the United States to the
			 credit of the Civil Service Retirement and Disability Fund, the amount required
			 under subparagraph (B) with respect to such service.
							(B)Amount
			 requiredThe amount an agency is required to remit is, with
			 respect to any prior service, the total amount of additional Government
			 contributions to the Civil Service Retirement and Disability Fund (above those
			 actually paid) that would have been required if the amendments made by
			 subsection (a) had then been in effect.
							(C)Contributions to
			 be made ratablyGovernment contributions under this paragraph on
			 behalf of an incumbent shall be made by the agency ratably (on at least an
			 annual basis) over the 10-year period beginning on the date referred to in
			 paragraph (4)(C).
							(6)Exemption from
			 mandatory separationNothing in section 8335(b) or 8425(b) of
			 title 5, United States Code, shall cause the involuntary separation of a law
			 enforcement officer (as described in paragraph (1)) before the end of the
			 3-year period beginning on the date of the enactment of this Act.
						(7)RegulationsThe
			 Office shall prescribe regulations to carry out this section, including—
							(A)provisions in
			 accordance with which interest on any amount under paragraph (4) or (5) shall
			 be computed, based on section 8334(e) of title 5, United States Code;
			 and
							(B)provisions for the
			 application of this subsection in the case of—
								(i)any
			 individual who—
									(I)satisfies
			 subparagraph (A) (but not subparagraph (B)) of paragraph (2); and
									(II)serves as a law
			 enforcement officer (as described in paragraph (1)) after the date of the
			 enactment of this Act; and
									(ii)any
			 individual entitled to a survivor annuity (based on the service of an
			 incumbent, or of an individual under clause (i), who dies before making an
			 election under paragraph (3)(B)), to the extent of any rights that would then
			 be available to the decedent (if still living).
								(8)Rule of
			 constructionNothing in this subsection shall be considered to
			 apply in the case of a reemployed annuitant.
						514.Increase United
			 States Border Patrol agent and inspector payEffective as of the first day of the first
			 applicable pay period beginning on the date that is one year after the date of
			 the enactment of this Act, the highest basic rate of pay for a journey level
			 United States Border Patrol agent or immigration, customs, or agriculture
			 inspector within the Department of Homeland Security whose primary duties
			 consist of enforcing the immigration, customs, or agriculture laws of the
			 United States shall increase from the annual rate of basic pay for positions at
			 GS-11 of the General Schedule to the annual rate of basic pay for positions at
			 GS-12 of the General Schedule.
				515.Compensation
			 for training at Federal Law Enforcement Training CenterOfficial training, including training
			 provided at the Federal Law Enforcement Training Center, that is provided to a
			 customs officer or canine enforcement officer (as defined in subsection (e)(1)
			 of section 5 of the Act of February 13, 1911 (19 U.S.C. 267), or to a customs
			 and border protection officer shall be deemed work for purposes of such
			 section. If such training results in the officer performing work in excess of
			 40 hours in the administrative workweek of the officer or in excess of 8 hours
			 in a day, the officer shall be compensated for that work at an hourly rate of
			 pay that is equal to 2 times the hourly rate of the basic pay of the officer,
			 in accordance with subsection (a)(1) of such section. Such compensation shall
			 apply with respect to such training provided to such officers on or after
			 January 1, 2002. Not later than 60 days after the date of the enactment of this
			 Act, such compensation shall be provided to such officers, together with any
			 applicable interest, calculated in accordance with section 5596(b)(2) of title
			 5, United States Code.
				CSecuring and
			 Facilitating the Movement of Goods and Travelers
				521.Increase in
			 full time United States Customs and Border Protection import
			 specialists
					(a)In
			 generalThe number of full
			 time United States Customs and Border Protection non-supervisory import
			 specialists in the Department of Homeland Security shall be not less than 1,080
			 in fiscal year 2007.
					(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Homeland Security such sums
			 as may be necessary to fund these positions and related expenses including
			 training and support.
					522.Certifications
			 relating to functions and import specialists of United States Custom and Border
			 Protection
					(a)FunctionsThe Secretary of Homeland Security shall
			 annually certify to Congress, that, pursuant to paragraph (1) of section 412(b)
			 of the Homeland Security Act of 2002 (6 U.S.C. 212(b)) the Secretary has not
			 consolidated, discontinued, or diminished those functions described in
			 paragraph (2) of such section that were performed by the United States Customs
			 Service, or reduced the staffing level or reduced resources attributable to
			 such functions.
					(b)Number of import
			 specialistsThe Secretary of
			 Homeland Security shall annually certify to Congress that, in accordance with
			 the requirement described in section 302(a), the number of full time
			 non-supervisory import specialists employed by United States Customs and Border
			 Protection is at least 1,080.
					523.Expedited traveler
			 programs
					(a)Sense of
			 CongressIt is the sense of Congress that the expedited travel
			 programs of the Department of Homeland Security should be expanded to all major
			 United States ports of entry and participation in the pre-enrollment programs
			 should be strongly encouraged. These programs assist frontline officers of the
			 United States in the fight against terrorism by increasing the number of known
			 travelers crossing the border. The identities of such expedited travelers
			 should be entered into a database of known travelers who have been subjected to
			 in-depth background and watch-list checks. This will permit border control
			 officers to focus more closely on unknown travelers, potential criminals, and
			 terrorists.
					(b)Monitoring
						(1)In
			 generalThe Secretary of
			 Homeland Security shall monitor usage levels of all expedited travel lanes at
			 United States land border ports of entry.
						(2)Funding for
			 staff and infrastructureIf the Secretary determines that the
			 usage levels referred to in paragraph (1) exceed the capacity of border
			 facilities to provide expedited entry and exit, the Secretary shall submit to
			 Congress a request for additional funding for increases in staff and
			 improvements in infrastructure, as appropriate, to enhance the capacity of such
			 facilities.
						(c)Expansion of
			 expedited traveler servicesThe Secretary of Homeland Security
			 shall—
						(1)open new
			 enrollment centers in States that do not share an international land border
			 with Canada or Mexico but where the Secretary has determined that a large
			 demand for expedited traveler programs exist;
						(2)reduce fee levels
			 for the expedited traveler programs to encourage greater participation;
			 and
						(3)cooperate with the
			 Secretary of State in the public promotion of benefits of the expedited
			 traveler programs of the Department of Homeland Security.
						(d)Report on
			 expedited traveler programsThe Secretary of Homeland Security
			 shall, on biannually in 2007, 2008, and 2009, submit to Congress a report on
			 participation in the expedited traveler programs of the Department of Homeland
			 Security.
					(e)Integration and
			 interoperability of expedited traveler program databasesNot
			 later than six months after the date of the enactment of this Act, the
			 Secretary of Homeland Security shall develop a plan to full integrate and make
			 interoperable the databases of all of the expedited traveler programs of the
			 Department of Homeland Security, including NEXUS, AIR NEXUS, SENTRI, FAST, and
			 Register Traveler.
					VIAlien Smuggling;
			 Northern Border Prosecution; Criminal Aliens
			AAlien
			 Smuggling
				601.Combating human
			 smuggling
					(a)Requirement for
			 PlanThe Secretary shall develop and implement a plan to improve
			 coordination between the Bureau of Immigration and Customs Enforcement and the
			 Bureau of Customs and Border Protection of the Department of Homeland Security
			 and any other Federal, State, local, or tribal authorities, as determined
			 appropriate by the Secretary, to improve coordination efforts to combat human
			 smuggling.
					(b)ContentIn
			 developing the plan required by subsection (a), the Secretary shall
			 consider—
						(1)the
			 interoperability of databases utilized to prevent human smuggling;
						(2)adequate and
			 effective personnel training;
						(3)methods and
			 programs to effectively target networks that engage in such smuggling;
						(4)effective
			 utilization of—
							(A)visas for victims
			 of trafficking and other crimes; and
							(B)investigatory
			 techniques, equipment, and procedures that prevent, detect, and prosecute
			 international money laundering and other operations that are utilized in
			 smuggling;
							(5)joint measures,
			 with the Secretary of State, to enhance intelligence sharing and cooperation
			 with foreign governments whose citizens are preyed on by human smugglers;
			 and
						(6)other measures
			 that the Secretary considers appropriate to combating human smuggling.
						(c)ReportNot
			 later than 1 year after implementing the plan described in subsection (a), the
			 Secretary shall submit to Congress a report on such plan, including any
			 recommendations for legislative action to improve efforts to combating human
			 smuggling.
					602.Reestablishment of
			 the United States Border Patrol anti-smuggling unitThe Secretary of Homeland Security shall
			 reestablish the Anti-Smuggling Unit within the Office of United States Border
			 Patrol, and shall immediately staff such office with a minimum of 500 criminal
			 investigators selected from within the ranks of the United States Border
			 Patrol. Staffing levels shall be adjusted upward periodically in accordance
			 with workload requirements.
				603.New
			 nonimmigrant visa classification to enable informants to enter the United
			 States and remain temporarily
					(a)In
			 generalSection 101(a)(15)(S) (8 U.S.C. 1101(a)(15)(S)) is
			 amended
						(1)in clause (i), by
			 striking or at the end;
						(2)in clause (ii), by
			 striking the comma at the end and inserting ; or;
						(3)by inserting after
			 clause (ii) the following:
							
								(iii)who the Secretary of Homeland Security, the
				Secretary of State, or the Attorney General determines—
									(I)is in possession
				of critical reliable information concerning a commercial alien smuggling
				organization or enterprise or a commercial operation for making or trafficking
				in documents to be used for entering or remaining in the United States
				unlawfully;
									(II)is willing to
				supply or has supplied such information to a Federal or State court; or
									(III)whose presence
				in the United States the Secretary of Homeland Security, the Secretary of
				State, or the Attorney General determines is essential to the success of an
				authorized criminal investigation, the successful prosecution of an individual
				involved in the commercial alien smuggling organization or enterprise, or the
				disruption of such organization or enterprise or a commercial operation for
				making or trafficking in documents to be used for entering or remaining in the
				United States
				unlawfully.
									;
						(4)by inserting
			 , or with respect to clause (iii), the Secretary of Homeland Security,
			 the Secretary of State, or the Attorney General after
			 jointly; and
						(5)by striking
			 (i) or (ii) and inserting (i), (ii), or
			 (iii).
						(b)Admission of
			 nonimmigrantsSection 214(k) (8 U.S.C. 1184(k)) is amended
						(1)by adding at the
			 end of paragraph (1) the following: The number of aliens who may be
			 provided a visa as nonimmigrants under section 101(a)(15)(S)(iii) in any fiscal
			 year may not exceed 400.; and
						(2)by
			 adding at the end the following:
							
								(5)If the Secretary
				of Homeland Security, the Secretary of State, or the Attorney General
				determines that a nonimmigrant described in clause (iii) of section
				101(a)(15)(S), or that of any family member of such a nonimmigrant who is
				provided nonimmigrant status pursuant to such section, must be protected, such
				official may take such lawful action as the official considers necessary to
				effect such
				protection.
								.
						604.Adjustment of
			 status when needed to protect informantsSection 245(j) (8 U.S.C. 1255(j)) is
			 amended—
					(1)in paragraph (3),
			 by striking (1) or (2), and inserting (1), (2), (3), or
			 (4),;
					(2)by redesignating
			 paragraph (3) as paragraph (5);
					(3)by inserting after
			 paragraph (2) the following:
						
							(3)if, in the opinion of the Secretary of
				Homeland Security, the Secretary of State, or the Attorney General—
								(A)a nonimmigrant
				admitted into the United States under section 101(a)(15)(S)(iii) has supplied
				information described in subclause (I) of such section; and
								(B)the provision of
				such information has substantially contributed to the success of a commercial
				alien smuggling investigation or an investigation of the sale or production of
				fraudulent documents to be used for entering or remaining in the United States
				unlawfully, the disruption of such an enterprise, or the prosecution of an
				individual described in subclause (III) of that section,
								the
				Secretary of Homeland Security may adjust the status of the alien (and the
				spouse, children, married and unmarried sons and daughters, and parents of the
				alien if admitted under that section) to that of an alien lawfully admitted for
				permanent residence if the alien is not described in section
				212(a)(3)(E).(4)The Secretary of
				Homeland Security may adjust the status of a nonimmigrant admitted into the
				United States under section 101(a)(15)(S)(iii) (and the spouse, children,
				married and unmarried sons and daughters, and parents of the nonimmigrant if
				admitted under that section) to that of an alien lawfully admitted for
				permanent residence on the basis of a recommendation of the Secretary of State
				or the Attorney General.
							;
				and
					(4)by adding at the
			 end the following:
						
							(6)If the Secretary
				of Homeland Security, the Secretary of State, or the Attorney General
				determines that a person whose status is adjusted under this subsection must be
				protected, such official may take such lawful action as the official considers
				necessary to effect such
				protection.
							.
					605.Rewards
			 program
					Section 274 (8
			 U.S.C. 1324) is amended by adding at the end the following:
						
							(e)Rewards
				program
								(1)In
				generalThere is established in the Department of Homeland
				Security a program for the payment of rewards to carry out the purposes of this
				section.
								(2)PurposeThe
				rewards program shall be designed to assist in the elimination of commercial
				operations to produce or sell fraudulent documents to be used for entering or
				remaining in the United States unlawfully and to assist in the investigation,
				prosecution, or disruption of a commercial alien smuggling operation.
								(3)AdministrationThe
				rewards program shall be administered by the Secretary of Homeland Security, in
				consultation, as appropriate, with the Attorney General and the Secretary of
				State.
								(4)Rewards
				authorizedIn the sole discretion of the Secretary of Homeland
				Security, such Secretary, in consultation, as appropriate, with the Attorney
				General and the Secretary of State, may pay a reward to any individual who
				furnishes information or testimony leading to—
									(A)the arrest or conviction of any individual
				conspiring or attempting to produce or sell fraudulent documents to be used for
				entering or remaining in the United States unlawfully or to commit an act of
				commercial alien smuggling involving the transportation of aliens;
									(B)the arrest or
				conviction of any individual committing such an act;
									(C)the arrest or
				conviction of any individual aiding or abetting the commission of such an
				act;
									(D)the prevention,
				frustration, or favorable resolution of such an act, including the dismantling
				of an operation to produce or sell fraudulent documents to be used for entering
				or remaining in the United States, or commercial alien smuggling operations, in
				whole or in significant part; or
									(E)the identification or location of an
				individual who holds a key leadership position in an operation to produce or
				sell fraudulent documents to be used for entering or remaining in the United
				States unlawfully or a commercial alien smuggling operation involving the
				transportation of aliens.
									(5)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this subsection. Amounts appropriated under
				this paragraph shall remain available until expended.
								(6)IneligibilityAn
				officer or employee of any Federal, State, local, or foreign government who,
				while in performance of his or her official duties, furnishes information
				described in paragraph (4) shall not be eligible for a reward under this
				subsection for such furnishing.
								(7)Protection
				measuresIf the Secretary of Homeland Security, the Secretary of
				State, or the Attorney General determines that an individual who furnishes
				information or testimony described in paragraph (4), or any spouse, child,
				parent, son, or daughter of such an individual, must be protected, such
				official may take such lawful action as the official considers necessary to
				effect such protection.
								(8)Limitations and
				certification
									(A)Maximum
				amountNo reward under this subsection may exceed $100,000,
				except as personally authorized by the Secretary of Homeland Security.
									(B)ApprovalAny
				reward under this subsection exceeding $50,000 shall be personally approved by
				the Secretary of Homeland Security.
									(C)Certification
				for paymentAny reward granted under this subsection shall be
				certified for payment by the Secretary of Homeland
				Security.
									.
					606.Outreach
			 programSection 274 (8 U.S.C.
			 1324), as amended by subsection (a), is further amended by adding at the end
			 the following:
					
						(f)Outreach
				programThe Secretary of Homeland Security, in consultation, as
				appropriate, with the Attorney General and the Secretary of State, shall
				develop and implement an outreach program to educate the public in the United
				States and abroad about—
							(1)the penalties
				for—
								(A)bringing in and
				harboring aliens in violation of this section; and
								(B)participating in a
				commercial operation for making, or trafficking in, documents to be used for
				entering or remaining in the United States unlawfully; and
								(2)the financial
				rewards and other incentives available for assisting in the investigation,
				disruption, or prosecution of a commercial smuggling operation or a commercial
				operation for making, or trafficking in, documents to be used for entering or
				remaining in the United States
				unlawfully.
							.
				607.Establishment
			 of a special task force for coordinating and distributing information on
			 fraudulent immigration documents
					(a)In
			 GeneralThe Secretary of Homeland Security shall establish a task
			 force (to be known as the Task Force on Fraudulent Immigration Documents) to
			 carry out the following:
						(1)Collect
			 information from Federal, State, and local law enforcement agencies, and
			 Foreign governments on the production, sale, and distribution of fraudulent
			 documents intended to be used to enter or to remain in the United States
			 unlawfully.
						(2)Maintain that
			 information in a comprehensive database.
						(3)Convert the
			 information into reports that will provide guidance for government officials on
			 identifying fraudulent documents being used to enter or to remain in the United
			 States unlawfully.
						(4)Develop a system
			 for distributing these reports on an ongoing basis to appropriate Federal,
			 State, and local law enforcement agencies.
						(b)Distribution of
			 InformationDistribute the reports to appropriate Federal, State,
			 and local law enforcement agencies on an ongoing basis.
					BNorthern Border
			 Prosecution Initiative Reimbursement Act
				611.Short
			 titleThis title may be cited
			 as the Northern Border Prosecution
			 Initiative Reimbursement Act.
				612.Northern Border
			 Prosecution Initiative
					(a)Initiative
			 RequiredFrom amounts made available to carry out this section,
			 the Attorney General, acting through the Director of the Bureau of Justice
			 Assistance of the Office of Justice Programs, shall carry out a program, to be
			 known as the Northern Border Prosecution Initiative, to provide funds to
			 reimburse eligible northern border entities for costs incurred by those
			 entities for handling case dispositions of criminal cases that are federally
			 initiated but federally declined-referred. This program shall be modeled after
			 the Southwestern Border Prosecution Initiative and shall serve as a partner
			 program to that initiative to reimburse local jurisdictions for processing
			 Federal cases.
					(b)Provision and
			 Allocation of FundsFunds provided under the program shall be
			 provided in the form of direct reimbursements and shall be allocated in a
			 manner consistent with the manner under which funds are allocated under the
			 Southwestern Border Prosecution Initiative.
					(c)Use of
			 FundsFunds provided to an eligible northern border entity may be
			 used by the entity for any lawful purpose, including the following
			 purposes:
						(1)Prosecution and
			 related costs.
						(2)Court
			 costs.
						(3)Costs of courtroom
			 technology.
						(4)Costs of
			 constructing holding spaces.
						(5)Costs of
			 administrative staff.
						(6)Costs of defense
			 counsel for indigent defendants.
						(7)Detention costs,
			 including pre-trial and post-trial detention.
						(d)DefinitionsIn
			 this section:
						(1)The term
			 eligible northern border entity means—
							(A)any of the
			 following States: Alaska, Idaho, Maine, Michigan, Minnesota, Montana, New
			 Hampshire, New York, North Dakota, Ohio, Pennsylvania, Vermont, Washington, and
			 Wisconsin; or
							(B)any unit of local
			 government within a State referred to in subparagraph (A).
							(2)The term
			 federally initiated means, with respect to a criminal case, that
			 the case results from a criminal investigation or an arrest involving Federal
			 law enforcement authorities for a potential violation of Federal criminal law,
			 including investigations resulting from multijurisdictional task forces.
						(3)The term
			 federally declined-referred means, with respect to a criminal
			 case, that a decision has been made in that case by a United States Attorney or
			 a Federal law enforcement agency during a Federal investigation to no longer
			 pursue Federal criminal charges against a defendant and to refer of the
			 investigation to a State or local jurisdiction for possible prosecution. The
			 term includes a decision made on an individualized case-by-case basis as well
			 as a decision made pursuant to a general policy or practice or pursuant to
			 prosecutorial discretion.
						(4)The term
			 case disposition, for purposes of the Northern Border Prosecution
			 Initiative, refers to the time between a suspect’s arrest and the resolution of
			 the criminal charges through a county or State judicial or prosecutorial
			 process. Disposition does not include incarceration time for sentenced
			 offenders, or time spent by prosecutors on judicial appeals.
						613.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this subtitle $28,000,000 for fiscal
			 year 2007 and such sums as may be necessary for fiscal years after fiscal year
			 2007.
				CCriminal
			 Aliens
				621.Removal of
			 criminal aliens
					(a)In
			 generalWithin one year after
			 the date of the enactment of this Act the Department of Homeland Security shall
			 locate and remove all criminal aliens who have been ordered deported as of such
			 enactment date.
					(b)Continuation and
			 expansion of institutional removal program
						(1)In
			 generalThe Attorney General and the Secretary of Homeland
			 Security shall continue to operate and implement the Institutional Removal
			 Program, under section 238(a)(1) of the Immigration and Nationality Act (8
			 U.S.C. 1228(a)(1)), which identifies removable criminal aliens serving
			 sentences in Federal and State correctional facilities for crimes set forth in
			 section 238(a)(1) of such Act, ensures such aliens are not released into the
			 community, and removes such aliens from the United States upon completion of
			 their sentences. The Institutional Removal Program shall be designed in
			 accordance with section 238(a)(3) of such Act such that removal proceedings may
			 be initiated and, to the extent possible, completed before completion of a
			 criminal sentence.
						(2)ExpansionThe
			 Institutional Removal Program shall be made available to all States. The
			 Attorney General and Secretary of Homeland Security shall increase the
			 personnel for such program by 750 full-time equivalent personnel for fiscal
			 years 2007 through 2010.
						(3)Training and
			 technical assistanceThe Secretary of Homeland Security shall
			 provide training and technical assistance to State and local correctional
			 officers about the Institutional Removal Program, the roles and
			 responsibilities of Federal immigration authorities in identifying and removing
			 criminal aliens pursuant to section 238(a)(3) of the Immigration and
			 Nationality Act, and methods for communicating between State and local
			 correctional facilities and the Federal immigration agents responsible for
			 removals.
						(4)Cooperation,
			 identification, and notificationAny State that receives Federal
			 funds pursuant to section 241(i) of the Immigration and Nationality Act (8
			 U.S.C. 1231(i)) shall—
							(A)cooperate with
			 Federal Institutional Removal Program officials in carrying out criminal alien
			 removals pursuant to section 238(a)(1) of such Act;
							(B)permit Federal
			 agents to expeditiously and systematically identify such aliens designated
			 under such section serving criminal sentences in State and local correctional
			 facilities; and
							(C)facilitate the
			 transfer of such aliens to Federal custody as a condition for receiving such
			 funds.
							(5)Technology
			 usageTechnology, such as videoconferencing, shall be used to the
			 extent necessary in order to make the Institutional Removal Program available
			 to facilities in remote locations. The purpose of such technology shall be to
			 ensure inmate access to consular officials, and to permit federal officials to
			 screen inmates for deportability pursuant to section 238(a)(1) of the
			 Immigration and Nationality Act (8 U.S.C. 1228(a)(1)). Use of technology should
			 in no way impede or interfere with an individual’s right to access to legal
			 counsel, full and fair immigration proceedings, and due process.
						(6)Report to
			 congressThe Secretary of Homeland Security shall submit an
			 annual report to Congress on the participation of States in the Institutional
			 Removal Program. The report should also evaluate the extent to which States and
			 localities submit qualified requests for reimbursement pursuant to section
			 241(i) of the Immigration and National Act, but do not receive compensatory
			 funding for lack of appropriations.
						(7)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out the institutional removal program—
							(A)$100,000,000 for
			 fiscal year 2007;
							(B)$115,000,000 for
			 fiscal year 2008;
							(C)$130,000,000 for
			 fiscal year 2000; and
							(D)$145,000,000 for
			 fiscal year 2010.
							622.Assistance for
			 States incarcerating undocumented aliens charged with certain crimes
					(a)In
			 generalSection 241(i)(3)(A) of the Immigration and Nationality Act (8 U.S.C.
			 1231(i)(3)(A)) is amended by inserting charged with or before
			 convicted.
					(b)Authorization of
			 appropriations; limitation on use of fundsSection 241(i) of such
			 Act (8 U.S.C. 1231(i)) is amended by striking paragraphs (5) and (6) and
			 inserting the following:
						
							(5)There are authorized to be appropriated to
				carry out this subsection $500,000,000 for fiscal year 2007 and $1,000,000,000
				for each of the succeeding ten fiscal years.
							(6)Amounts
				appropriated pursuant to paragraph (5) that are distributed to a State or
				political subdivision of a State, including a municipality, may be used only
				for correctional
				purposes.
							.
					623.Reimbursement
			 of States for indirect costs relating to the incarceration of illegal
			 aliensSection 501 of the
			 Immigration Reform and Control Act of 1986 (8 U.S.C. 1365) is amended—
					(1)in subsection
			 (a)—
						(A)by striking “for
			 the costs” and inserting the following: “for—
							
								(1)the
				costs
								;
				and
						(B)by striking “such
			 State.” and inserting the following: “such State; and
							
								(2)the indirect costs
				related to the imprisonment described in paragraph
				(1).
								;
				and
						(2)by striking
			 subsections (c) through (e) and inserting the following:
						
							(c)Manner of
				Allotment of ReimbursementsReimbursements under this section
				shall be allotted in a manner that gives special consideration for any State
				that—
								(1)shares a border
				with Mexico or Canada; or
								(2)includes within
				the State an area in which a large number of undocumented aliens reside
				relative to the general population of that area.
								(d)DefinitionsAs
				used in this section:
								(1)Indirect
				costsThe term indirect costs includes—
									(A)court costs,
				county attorney costs, detention costs, and criminal proceedings expenditures
				that do not involve going to trial;
									(B)indigent defense
				costs; and
									(C)unsupervised
				probation costs.
									(2)StateThe
				term State has the meaning given such term in section 101(a)(36)
				of the Immigration and Nationality
				Act.
								(e)Authorization of
				AppropriationsThere are authorized to be appropriated
				$200,000,000 for each of the fiscal years 2007 through 2011 to carry out
				subsection
				(a)(2).
							.
					624.ICE strategy
			 and staffing assessment
					(a)In
			 generalNot later than December 31 of each year, the Secretary of
			 Homeland Security shall submit to the Government Accountability Office and the
			 appropriate congressional committees (as defined by section 2 of the Homeland
			 Security Act of 2002 (6 U.S.C. 101)) a written report describing its strategy
			 for deploying human resources (including investigators and support personnel)
			 to accomplish its border security mission.
					(b)ReviewNot
			 later than 90 days after receiving any report under subsection (a), the
			 Government Accountability Office shall submit to each appropriate congressional
			 committee (as defined by section 2 of the Homeland Security Act of 2002 (6
			 U.S.C. 101)) a written evaluation of such report, including recommendations
			 pertaining to how U.S. Immigration and Customs Enforcement could better deploy
			 human resources to achieve its border security mission through legislative or
			 administrative action.
					625.Congressional
			 mandate regarding processing of criminal aliens while
			 incarceratedThe Secretary of
			 Homeland Security shall work with prisons in which criminal aliens are
			 incarcerated to complete their removal or deportation proceeding before such
			 aliens are released from prison and sent to Federal detention.
				626.Increase in
			 prosecutors and immigration judges and United States Marshals
					(a)Immigration
			 judge increaseThe Executive Office for Immigration Review in the
			 Department of Justice shall increase the number of immigration judges by not
			 less than 75 judges for each of fiscal years 2007 through 2010.
					(b)US Attorney
			 Office increaseThe Department of Justice shall dedicate an
			 additional 100 attorney positions at offices of the United States Attorney in
			 the States of Arizona, New Mexico, and Texas for the enforcement of immigration
			 law and create a supervisory staff position to coordinate the enforcement
			 activities in each of fiscal years 2007 through 2010.
					(c)US Marshall
			 increaseThe Department of Justice shall provide for an increase
			 of 250 United States Marshals to provide support for border patrol agents in
			 each of fiscal years 2007 through 2010.
					DOperation
			 Predator
				631.Direct funding
			 for Operation Predator
					(a)In
			 generalThe Operation
			 Predator initiative of the Bureau of Immigration and Customs Enforcement (ICE)
			 of the Department of Homeland Security is responsible for identifying child
			 predators and removing them from the United States if they are subject to
			 deportation.
					(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out the Operation Predator initiative
			 such funds as may be necessary for fiscal year 2007 through fiscal year 2011.
					VIIFulfilling
			 Funding Commitments Made in the Intelligence Reform and Terrorism Prevention
			 Act of 2004
			701.Biometric
			 center of excellenceIn
			 addition to such other sums as are authorized under law, to carry out section
			 4011(d) of the Intelligence Reform and Terrorism Prevention Act of 2004 (118
			 Stat. 3714), there is authorized to be appropriated $1,000,000 for fiscal year
			 2007 for the establishment of a competitive center of excellence that will
			 develop and expedite the Federal Government’s use of biometric
			 identifiers.
			702.Portal detection
			 systemsIn addition to such
			 other sums as are authorized under law, to carry out section 44925 of title 49,
			 United States Code, there is authorized to be appropriated to the Secretary of
			 Homeland Security for the use of the Transportation Security Administration
			 $250,000,000 for fiscal year 2007 for research, development, and installation
			 of detection systems and other devices for the detection of biological,
			 chemical, radiological, and explosive materials.
			703.Border security
			 technologies for use between ports of entryIn addition to such other sums as are
			 authorized under law, to carry out subtitle A of title V of the Intelligence
			 Reform and Terrorism Prevention Act (118 Stat. 3732), there is authorized to be
			 appropriated $25,000,000 for fiscal year 2007 for the formulation of a research
			 and development program to test various advanced technologies to improve border
			 security between ports of entry as established in sections 5101, 5102, 5103,
			 and 5104 of the Intelligence Reform and Terrorism Prevention Act of
			 2004. 
			704.Immigration
			 security initiativeIn
			 addition to such other sums as are authorized under law, to carry out section
			 7206 of the Intelligence Reform and Terrorism Prevention Act (118 Stat. 3817),
			 there are authorized to be appropriated to the Secretary of Homeland Security
			 to carry out the amendments made by subsection (a) $40,000,000 for fiscal year
			 2007.
			VIIIState and Local
			 Law Enforcement Provisions
			801.Agreements with
			 State and local law enforcement agencies to identify and transfer to Federal
			 custody criminal aliensNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall enter into written agreements under section 287(g)
			 of the Immigration and Nationality Act (8 U.S.C. 1357(g)) with States and
			 political subdivisions of States to train and deputize jail and prison
			 custodial officials—
				(1)to identify each
			 individual in their custody who is a alien and who appears to be deportable
			 under section 237(a)(2) of such Act (8 U.S.C. 1227(a)(2));
				(2)to contact the
			 Department of Homeland Security concerning each alien so identified; and
				(3)to transfer each
			 such identified alien to a Federal law enforcement official for deportation
			 proceedings.
				802.Improved Federal
			 sharing of immigration information
				(a)In
			 generalThe Secretary of Homeland Security shall share with the
			 Attorney General immigration information.
				(b)Improved
			 operation of Federal immigration databases
					(1)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Secretary and the Attorney General shall jointly
			 submit to Congress a report on improving performance of Federal immigration
			 databases to ensure the prompt entry of immigration information into such
			 databases.
					(2)CompatibilitySuch
			 report shall contain recommendations to improve the compatibility among Federal
			 immigration databases in order to—
						(A)improve data entry, including eliminating
			 of data entry backlogs;
						(B)increase
			 efficiency; and
						(C)increase
			 accessibility of information to Federal, State, and local law enforcement
			 agencies.
						(3)ProgressSuch report shall include information on
			 the progress that has been made with respect to the elimination of data entry
			 backlogs in such databases and any additional resources required to eliminate
			 such backlogs.
					(c)DefinitionsFor
			 purposes of this section and section 3:
					(1)The term
			 DWI means driving while intoxicated and includes similar motor
			 vehicle violations.
					(2)The term Federal immigration
			 database means each of the following:
						(A)The database of
			 the LESC insofar as it relates to immigration information.
						(B)The database of the NCIC insofar as it
			 relates to immigration information.
						(C)Any other database
			 containing immigration information identified by the Secretary of Homeland
			 Security.
						(3)The term
			 immigration information means information specified by the
			 Secretary of Homeland Security, in consultation with the Attorney General,
			 relating to immigration, including illegal immigration.
					(4)The term LESC means the Law
			 Enforcement Support Center.
					(5)The term NCIC means the
			 National Criminal Information Center.
					(6)The term
			 Secretary means the Secretary of Homeland Security.
					803.State and local
			 reporting of immigration information
				(a)Requirement
					(1)In
			 generalSubject to subsection
			 (c), the director of each State and local law enforcement agency shall collect
			 and report to the Secretary such immigration and DWI information and collected
			 in the course of the director’s normal duties, and in such form and manner, as
			 the Secretary may specify for entry into Federal immigration databases.
					(2)Condition of
			 receipt of SCAAP fundingIf
			 the director of a State or local law enforcement agency does not collect and
			 report information in accordance with paragraph (1), such State or local law
			 enforcement agency shall be ineligible to receive funding under the State
			 Criminal Alien Assistance Program under section 241(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1231(i)).
					(3)Report on
			 resourcesNot later than 90 days after the date of the enactment
			 of this Act, the Secretary and the Attorney General shall jointly submit to
			 Congress a report on additional resources required by State and local law
			 enforcement agencies to comply with the requirement of paragraph (1).
					(b)Promotion of Law
			 Enforcement Support CenterThe Secretary shall promote the use of
			 the LESC to State and local law enforcement agencies.
				(c)Exemption from
			 state and local reporting of immigration informationState and local law enforcement agencies
			 are not required to collect and report immigration information relating to
			 individuals who assist law enforcement agencies in the performance of their
			 duties, including as an informant, witness or in other similar capacity.
				804.DWI and immigration
			 information in the National Criminal Information Center
				(a)InclusionDWI and immigration information in the
			 NCIC—
					(1)shall appear as a
			 flag on the wants/warrants page of the NCIC; and
					(2)shall be timely
			 and readily available to State and local law enforcement officers while they
			 are in the course of their normal duties.
					(b)Mandatory
			 detentionA State or local
			 law enforcement officer who finds a flag for a DWI and immigration violation of
			 an alien on the wants/warrants page of the NCIC and who arrests the alien shall
			 detain the alien in a State or local jail until the alien can be transferred to
			 Federal custody.
				805.State and local
			 enforcement of Federal immigration laws
				(a)In
			 generalSection 287(g) of the
			 Immigration and Nationality Act (8 U.S.C. 1357(g)) is amended—
					(1)in paragraph (1),
			 by striking may and inserting shall the first
			 place it appears;
					(2)in paragraph (2),
			 by adding at the end the following new sentence: If such training is
			 provided by a State or political subdivision of a State to an officer or
			 employee of such State or political subdivision of a State, the cost of such
			 training (including applicable cost of overtime) shall be reimbursed by the
			 Secretary of Homeland Security.; and
					(3)by striking
			 paragraph (9) and redesignating paragraph (10) as paragraph (9).
					(b)Effective
			 dates
					(1)Requirement for
			 agreementThe amendments made by paragraphs (1) and (3) of
			 subsection (a) shall take effect on such date (not later than 1 year after the
			 date of the enactment of this Act) as the Secretary of Homeland Security shall
			 specify.
					(2)Payment for
			 training costsThe amendment made by subsection (a)(2) shall take
			 effect on the first day of the first fiscal year beginning after the date of
			 the enactment of this Act.
					806.Detention and
			 deportation of aliens for driving while intoxicated (DWI)
				(a)In
			 generalSection 236 of the Immigration and Nationality Act (8
			 U.S.C. 1226) is amended—
					(1)in
			 subsection (c)(1)—
						(A)in subparagraph
			 (C), by striking or at the end;
						(B)in subparagraph
			 (D), by adding or at the end; and
						(C)by inserting after
			 subparagraph (D) the following new subparagraph:
							
								(E)is deportable on
				any grounds and is apprehended for driving while intoxicated, driving under the
				influence, or similar violation of State law (as determined by the Secretary of
				Homeland Security) by a State or local law enforcement officer covered under an
				agreement under section
				287(g),
								;
						(2)by redesignating
			 subsection (e) as subsection (f); and
					(3)by inserting after
			 subsection (d) the following new subsection:
						
							(e)Driving while
				intoxicatedIf a State or
				local law enforcement officer apprehends an individual for an offense described
				in subsection (c)(1)(E) and the officer has reasonable ground to believe that
				the individual is an alien—
								(1)the officer shall verify with the databases
				of the Federal Government, including the National Criminal Information Center
				and the Law Enforcement Support Center, whether the individual is an alien and
				whether such alien is unlawfully present in the United States; and
								(2)if any such database—
									(A)indicates that the
				individual is an alien unlawfully present in the United States—
										(i)an
				officer covered under an agreement under section 287(g) is authorized to issue
				a Federal detainer to maintain the alien in custody in accordance with such
				agreement until the alien is convicted for such offense or the alien is
				transferred to Federal custody;
										(ii)the officer is authorized to transport the
				alien to a location where the alien can be transferred to Federal custody and
				shall be removed from the United States in accordance with applicable law;
				and
										(iii)the Secretary of
				Homeland Security shall reimburse the State and local law enforcement agencies
				involved for the costs of transporting aliens when such transportation is not
				done in the course of their normal duties; or
										(B)indicates that the individual is an alien
				but is not unlawfully present in the United States, the officer shall take the
				alien into custody for such offense in accordance with State law and shall
				promptly notify the Secretary of Homeland Security of such apprehension and
				maintain the alien in custody pending a determination by the Secretary with
				respect to any action to be taken by the Secretary against such
				alien.
									.
					(b)Deportation for
			 DWI
					(1)In
			 generalSection 237(a)(2) of such Act (8 U.S.C. 1227(a)(2)) is
			 amended by adding at the end the following new subparagraph:
						
							(F)Driving while
				intoxicatedAny alien who is
				convicted of driving while intoxicated, driving under the influence, or similar
				violation of State law (as determined by the Secretary of Homeland Security),
				or who refuses in violation of State law to submit to a Breathalyzer test or
				other test for the purpose of determining blood alcohol content is deportable
				and shall be
				deported.
							.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 violations or refusals occurring after the date of the enactment of this Act.
					(c)Sharing of
			 information by motor vehicle administrators regarding DWI convictions and
			 refusalsEach State motor vehicle administrator shall—
					(1)share with the
			 Secretary of Homeland Security information relating to any alien who has a
			 conviction or refusal described in section 237(a)(2)(F) of the Immigration and
			 Nationality Act;
					(2)share such
			 information with other State motor vehicle administrators through the Drivers
			 License Agreement of the American Association of Motor Vehicle Administrators;
			 and
					(3)enter such information into the NCIC in a
			 timely manner.
					IXMiscellaneous
			 Provisions
			901.Location and
			 deportation of criminal aliens
				(a)In
			 generalThe Secretary of
			 Homeland Security shall locate and deport all aliens in the United States who
			 are deportable under section 237(a)(2) of the Immigration and Nationality Act
			 (8 U.S.C. 1227(a)(2), relating to criminal aliens), including such aliens who
			 under a catch and release policy have been apprehended and
			 released by Border Patrol agents or other immigration officers pending review
			 of their cases.
				(b)Increase in
			 prosecutors and other personnelThere are authorized to be
			 appropriated such sums as may be necessary to provide for additional
			 prosecutors and other personnel to effect the deportation of aliens under
			 subsection (a).
				902.Denying
			 admission to foreign government officials of countries denying alien
			 returnSubsection (d) of
			 section 243 of the Immigration and Nationality Act (8 U.S.C. 1253) is amended
			 to read as follows:
				
					(d)Denying
				admission to foreign government officials of countries denying alien
				returnWhenever the Secretary
				of Homeland Security determines that the government of a foreign country has
				denied or unreasonably delayed accepting an alien who is a citizen, subject,
				national, or resident of that country after the alien has been ordered removed
				from the United States, the Secretary, in consultation with the Secretary of
				State, may deny admission to any citizen, subject, national, or resident of
				that country who has received a nonimmigrant visa pursuant to subparagraphs (A)
				or (G) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(15)), unless such denial of admission violates an international treaty
				in force between the United States and that
				country.
					.
			903.Border patrol
			 training facilityThe
			 Secretary of Homeland Security shall establish a Border Patrol training
			 facility at a location that is centrally and geographically located at United
			 States-Mexico border to assist in the training of additional Border Patrol
			 agents authorized under this Act or any other provision of law.
			904.Sense of
			 CongressIt is the sense of
			 the Congress that the United States will not be fully secure until we enhance
			 border security and enforcement, overhaul the immigration system, and take a
			 realistic and bipartisan approach to dealing with the 12,000,000 undocumented
			 workers already present in the country.
			
